2014 IL 117376



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117376)

     WAYNE MICHAEL et al., Appellees, v. PRECISION ALLIANCE GROUP, LLC,
                                  Appellant.


                              Opinion filed December 4, 2014.



        JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1        The plaintiffs, Wayne Michael, Alan Hohman and Craig Kluemke, filed a
     retaliatory discharge lawsuit against the defendant, Precision Alliance Group, LLC,
     alleging they were discharged in retaliation for reporting defendant to the State of
     Illinois for shipping underweight product. Following a bench trial, the circuit court of
     Washington County entered judgment in favor of defendant. The appellate court
     reversed the judgment of the circuit court and remanded the matter for a determination
     of damages. 2014 IL App (5th) 120517-U. For the reasons that follow, we reverse the
     judgment of the appellate court and affirm the judgment of the circuit court.
¶2                                    BACKGROUND

¶3       The following facts were introduced at trial. Defendant is an agricultural supply
     business dealing in soybean seeds. Defendant grows, conditions, packages, and
     distributes soybean seeds for commercial agricultural use. It packages seed in
     50-pound and 2,000-pound bags.

¶4       Plaintiffs worked at defendant’s facility in Nashville, Illinois, from 1998 to 2003.
     Hohman worked on the bagging line and was responsible for insuring proper weights,
     lot numbers, seed count, and dates. Kluemke worked in the bagging room and then the
     warehouse and was responsible for taking product off the line, moving it to various
     places around the warehouse, and staging the product for shipment. Michael worked in
     the warehouse and in shipping.

¶5      During the time plaintiffs were employed by defendant, approximately 20 laborers
     and 4 on-site management staff members worked at the Nashville facility. The
     management staff consisted of general manager Gary Shepherd, assistant plant
     manager Matt Alcorn, conditioning and safety manager Terry Weier, and field service
     manager Steven Mauer.

¶6       The events underlying this lawsuit began in late 2002. At that time, defendant
     began experiencing a problem with underweight seed bags. Illinois law requires that
     every bag labeled as containing a certain weight of seeds actually weigh that amount. In
     December of 2002, defendant discovered that an outgoing load of seed was
     underweight. Additional seed was added to the load to make it compliant. Thereafter,
     defendant randomly checked bags in the warehouse to determine if there was an
     ongoing problem. In one of the checks, the majority of the bags were compliant but
     some were light by as much as 20 pounds. One of defendant’s employees testified that
     the underweight bags were segregated and not shipped, while another stated they were
     put back in the lot. Conflicting testimony was also presented as to who decided not to
     test additional bags to determine the extent of the weight problem.

¶7       In January 2003, an employee who worked on the bagging line, Shawn Dudley,
     was terminated for engaging in horseplay. According to the evidence presented at trial,
     Dudley placed a block of sticky notes to hold down the brake of a forklift so that when
     the forklift was turned on and put in gear, it would not move. Dudley admitted he had
     tampered with the forklift.



                                            -2-
¶8         Following his termination, Dudley told Hohman that if defendant successfully
       challenged his application for unemployment compensation, he would call the
       authorities and report the weight problems with the seed bags, vowing that “if they
       want to play hardball with me, I’ll play hardball with them.” This threat was
       subsequently relayed to Matt Alcorn.

¶9         After Dudley’s unemployment compensation was denied, he enlisted plaintiffs to
       help him. Hohman, Kluemke, and Michael began weighing bags without defendant’s
       instruction or knowledge. They all found bags to be light. They then provided lot
       numbers and locations of underweight bags to Dudley. Dudley in turn reported the
       underweight bags to the Illinois Department of Agriculture, Bureau of Weights and
       Measures (Department).

¶ 10       On February 10 and 11, 2003, inspectors from the Department arrived at
       defendant’s facility to investigate a complaint of underweight bags. The Department
       would not reveal the source of the complaint to defendant. During the investigation, the
       Department found underweight bags and issued five stop sale orders. After the
       inspectors left, defendant stopped production for 10 days while all employees, working
       12-hour shifts around the clock, weighed all bags in the warehouse and brought them
       up to the proper weight. About 50% of the bags were light. During this process,
       according to Hohman, Terry Weier told him, “If we find out that anybody in this
       company had anything to do with us being turned in *** it will result in termination.”

¶ 11       After the weighing of bags in the warehouse was completed, bags shipped prior to
       the date of the Department’s inspection were returned and brought up to proper weight
       as well. The refilling of the returned bags continued until March 2003. The Department
       ended its investigation without issuing any penalties or fines to defendant.

¶ 12       During the Department’s inspection, Alcorn began his own investigation to
       discover which customer had complained. He soon realized that one of the lot numbers
       identified by inspectors was still at defendant’s facility, eliminating the possibility of a
       customer complaint. Alcorn concluded the complaint must have been made by an
       employee or a former employee who knew the company was packaging product
       underweight. He memorialized this belief in a memorandum to defendant’s general
       manager, Gary Shepherd. Alcorn believed Dudley had sabotaged defendant’s
       equipment, thereby causing the weight problems. Shepherd too suspected Dudley but
       wondered how he obtained the information to provide to the Department. At some
       point, Alcorn called Kluemke and Michael into his office and told them that if an

                                                -3-
       employee had turned information into the Department and if the company found out
       who it was, it would be “very job threatening.”

¶ 13       On March 18, 2003, Hohman was terminated for engaging in horseplay with a
       forklift. According to Weier, another employee, Gerald Nottmeyer, came to his office
       nearly crying and very upset. Nottmeyer told him that Hohman placed the forks of his
       forklift under the forklift Nottmeyer was driving and lifted the forklift several inches
       off the ground, nearly flipping it over. James Buckman, another employee, came to
       Weier’s office shortly thereafter and reported the incident. Weier memorialized the
       information in a memo which was signed by both Nottmeyer and Buckman.

¶ 14       At trial, Buckman testified that he did not believe the incident was an accident and
       that he believed Hohman was engaging in horseplay. Buckman stated he immediately
       reported the incident. Weier testified that he discussed the incident with Hohman and
       that Hohman stated he knew it was wrong.

¶ 15       Hohman, however, testified differently about the incident. Hohman stated that he
       drove up behind Nottmeyer and hit him because Nottmeyer pulled out from a side alley
       in front of him without sounding his horn as he was required to do. Hohman testified
       that Nottmeyer was not disciplined.

¶ 16       Defendant’s management staff subsequently decided to terminate Hohman.
       Shepherd testified via deposition that none of the management staff was aware
       Hohman had played any role in the instigation of the investigation by the Department at
       the time he was terminated.

¶ 17       Also in March of 2003, defendant’s corporate office decided to eliminate 22
       positions across its 8 holding companies as part of a reduction in force necessitated by a
       slowdown in business. Four positions were to be eliminated at the Nashville facility.
       The management staff and one of the company owners met and decided who to
       discharge. They evaluated employees based on job performance, attitude, skill set,
       cooperation with management and coworkers, and the potential for advancement. They
       did not review any personnel files, performance appraisals, or disciplinary records.
       Kluemke and Michael were two of the four employees chosen for dismissal. Their
       positions were terminated on April 11, 2003.

¶ 18       Alcorn testified he chose Michael for dismissal because he spent too much time
       standing around the docks talking, he needed a more diverse skill set, and he did not
       want to perform certain tasks. Alcorn chose Kluemke because he had a poor attitude, he

                                               -4-
       was a “ring leader,” and he did not get along with some people. Mauer testified he
       chose Michael for dismissal because he was not a hard worker, he stood around a lot
       and he often went outside to smoke. Mauer did not initially choose Kluemke. Weier
       testified he chose Michael because, although he did a good job in the warehouse, when
       he was finished with his tasks he would not look for other tasks to perform as other
       employees did. He chose Kluemke because, although he did a good job on the line, he
       was a “ring leader” and did not want to do things the way the company wanted him to.
       Again, the management staff claimed they were unaware either Michael or Kluemke
       had any role in reporting the company to the Department at the time they were
       discharged. Instead, the managers asserted they only learned of Michael and
       Kluemke’s involvement in January 2004 via discovery in the instant case.

¶ 19       After hearing the foregoing evidence, the circuit court entered judgment in favor of
       defendant. In so holding, the circuit court applied the three-part burden of proof
       analysis established in federal cases for employment discrimination, which had been
       adopted by our appellate court in Maye v. Human Rights Comm’n, 224 Ill. App. 3d 353,
       360 (1991) (applying the test announced in McDonnell Douglas Corp. v. Green, 411
       U.S. 792 (1973)).

¶ 20       Under this test, a plaintiff must first establish by a preponderance of the evidence
       that the defendant committed an adverse act against him and that a “causal nexus”
       existed between the protected activity and the adverse act. Once the plaintiff
       establishes this prima facie case, a rebuttable presumption arises that the defendant
       unlawfully discharged the plaintiff. Second, the defendant may rebut this presumption
       by articulating, not proving, a legitimate, nondiscriminatory reason for its decision.
       Third, if the defendant carries its burden of producing such a reason, the presumption
       fails and the plaintiff must then prove by a preponderance of the evidence that the
       defendant’s articulated reason for discharge was not its true reason, but instead a
       pretext.

¶ 21       Initially, the circuit court agreed with plaintiffs that the reporting of the
       underweight bags was a protected activity. See Michael v. Precision Alliance Group,
       LLC, 2011 IL App (5th) 100089. The circuit court then concluded plaintiffs met their
       burden of establishing a prima facie case, finding that defendant discharged them
       within a short time after they reported the underweight bags to the Department through
       Dudley and, therefore, there was “a causal nexus” between plaintiffs’ reporting and
       their firing. The court then stated, “[a]lthough there is no direct evidence that the
       defendant knew that plaintiffs were involved in the reporting of the underweight, there
                                              -5-
       was circumstantial evidence produced that the defendant may have thought a plaintiff
       was involved because of their relationships, contacts and conversations with Dudley.”
       As such, the circuit court concluded a rebuttable presumption arose that defendant
       unlawfully discharged plaintiffs and, therefore, defendant was required to articulate a
       legitimate reason for plaintiffs’ being discharged.

¶ 22       Defendant’s reason for discharging Hohman was the forklift incident. The circuit
       court found that this was a legitimate, nondiscriminatory reason for the discharge and,
       further, that Hohman failed to prove the reason was pretextual.

¶ 23       Defendant’s reason for discharging Michael and Kluemke was because of a
       reduction in workforce. The court found that this was a legitimate, nondiscriminatory
       reason and, in addition, that Michael and Kluemke had failed to prove the reason for
       their discharges was pretextual.

¶ 24       Having concluded that the plaintiffs had failed to meet their burden under Maye,
       the circuit court entered judgment in favor of defendant.

¶ 25       The appellate court reversed and remanded. 2014 IL App (5th) 120517-U. The
       appellate court’s analysis rested heavily on the circuit court’s finding of a “causal
       nexus.” According to the appellate court, this finding essentially meant that the circuit
       court had determined that plaintiffs had proved the element of causation for their
       retaliatory discharge claim and that plaintiffs had, in fact, been discharged for
       participating in protected activity.

¶ 26       The appellate court then reasoned that the circuit court had erroneously increased
       plaintiffs’ burden, by requiring them to prove, in addition to causation, that once
       defendant articulated legitimate nondiscriminatory reasons for the dismissals, that the
       reasons were, in fact, pretextual. The appellate court stated that, “instead of requiring
       [defendant] to prove its defense, the trial court required plaintiffs to both prove
       causation and disprove [defendant’s] defense, thereby enhancing plaintiffs’ burden of
       proof.” The appellate court therefore concluded that the circuit court erred in entering
       judgment in favor of defendant. Moreover, the appellate court held, “given that the trial
       court found a causal nexus between plaintiffs’ discharges and their protected activities,
       we need only remand this cause for further proceedings on the issue of plaintiffs’
       damages.” This appeal followed. Ill. S. Ct. R. 315 (eff. July 1, 2013).




                                               -6-
¶ 27                                       ANALYSIS

¶ 28       It has long been the general rule in Illinois that a noncontractual or at-will employee
       may be discharged by his or her employer at any time and for any reason. Kelsay v.
       Motorola, Inc., 74 Ill. 2d 172, 182 (1978). In Kelsay, however, we recognized the tort
       of retaliatory discharge as a narrow exception to the general rule. There, we held that an
       employee who was terminated for pursuing workers’ compensation benefits could
       bring an action for retaliatory discharge against her former employer. Id. at 181-82.

¶ 29        Later, in Palmateer v. International Harvester Co., 85 Ill. 2d 124 (1981), we held
       that an employee who was fired for giving information to the authorities regarding the
       employer’s allegedly criminal activity could also bring a retaliatory discharge action
       against the employer. Id. at 133. While we reiterated that an employer generally retains
       the right to fire its employees “at-will,” we held that an employer may not discharge an
       employee if a clear mandate of public policy is involved. Id. at 131. See also Barr v.
       Kelso-Burnett Co., 106 Ill. 2d 520, 525 (1985); Fellhauer v. City of Geneva, 142 Ill. 2d
       495, 505 (1991); Balla v. Gambro, Inc., 145 Ill. 2d 492, 501 (1991); Hartlein v. Illinois
       Power Co., 151 Ill. 2d 142, 159-60 (1992); Zimmerman v. Buchheit of Sparta, Inc., 164
       Ill. 2d 29, 45 (1994); Buckner v. Atlantic Plant Maintenance, Inc., 182 Ill. 2d 12, 20
       (1998).

¶ 30       While there is no precise definition of what constitutes clearly mandated public
       policy, a review of Illinois case law reveals that retaliatory discharge actions have been
       allowed in two settings: where an employee is discharged for filing, or in anticipation
       of filing, a claim under the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West
       1992)); or where an employee is discharged in retaliation for the reporting of illegal or
       improper conduct, otherwise known as “whistleblowing.” Jacobson v. Knepper &
       Moga, P.C., 185 Ill. 2d 372, 376 (1998). The rationale is that, in these situations, an
       employer could effectively frustrate a significant public policy by using its power of
       dismissal in a coercive manner. Therefore, recognition of a cause of action for
       retaliatory discharge is considered necessary to vindicate the public policy underlying
       the employee’s activity, and to deter employer conduct inconsistent with that policy.
       Fellhauer, 142 Ill. 2d at 508.

¶ 31       To sustain a cause of action for retaliatory discharge, an employee must prove: (1)
       the employer discharged the employee, (2) the discharge was in retaliation for the
       employee’s activities (causation), and (3) the discharge violates a clear mandate of
       public policy. Turner v. Memorial Medical Center, 233 Ill. 2d 494, 500 (2009). The

                                                -7-
       requirement that the discharge be in retaliation for plaintiff’s activities requires that a
       plaintiff establish a causal relationship between the employee’s activities and the
       discharge. Dixon Distributing Co. v. Hanover Insurance Co., 161 Ill. 2d 433, 443
       (1994). When deciding the element of causation, the ultimate issue is the employer’s
       motive in discharging the employee. Clemons v. Mechanical Devices Co., 184 Ill. 2d
       328, 336 (1998).

¶ 32       In retaliatory discharge cases, an employer is not required to come forward with an
       explanation for the employee’s discharge, although an employer may choose to offer a
       reason if it desires. Id. If an employer provides a reason for the employee’s dismissal,
       that does not automatically defeat a retaliatory discharge claim. However, “if an
       employer chooses to come forward with a valid, nonpretextual basis for discharging its
       employees and the trier of fact believes it, the causation element required to be proven
       is not met.” Id. Again, the burden rests on plaintiff to prove each of the elements of the
       cause of action. Id. at 337.

¶ 33       In the case at bar, defendant contends that the appellate court improperly relieved
       plaintiffs of their burden to establish their case. We agree.

¶ 34       In its analysis, the appellate court initially set forth the proper elements which
       plaintiffs were required to prove to maintain their actions for retaliatory discharge.
       Citing Barr v. Kelso-Burnett Co., 106 Ill. 2d 520, 525 (1985), the appellate court stated
       that plaintiffs would have to show that their employment was terminated, that the
       termination was in retaliation for the employee’s actions, and the discharge violated a
       clear mandate of public policy. This is consistent with the rule as stated in Clemons.
       However, the appellate court never applied this standard to the facts of this case. Rather
       than holding plaintiffs to their burden of proving causation, i.e., that their discharges
       were in retaliation for their protected activity, the appellate court held that plaintiffs
       proved causation based on the circuit court’s finding of a “causal nexus” between
       plaintiffs’ discharges and their protected activity. This was error.

¶ 35       When the circuit court found a “causal nexus,” it did so as part of its application of
       an analysis set forth in Maye v. Human Rights Comm’n, 224 Ill. App. 3d 353 (1991),
       where a finding of “causal nexus” was necessary for establishing a prima facie case of
       discrimination under the three-part test for federal employment discrimination.
       However, we explicitly rejected this as the proper standard for retaliatory discharge
       cases in Clemons. For reasons that are unclear, the circuit court simply applied the
       wrong standard in this case. The appellate court’s reliance on the circuit court’s finding

                                                -8-
       of a “causal nexus” was therefore misplaced. A finding of a “causal nexus” under Maye
       is not the equivalent of a finding of actual causation under Clemons.

¶ 36       Our conclusion that the circuit court’s finding of a “causal nexus” did not amount to
       a finding that plaintiffs established causation is supported by the standards announced
       in Clemons. In Clemons we explained that, when an employer proffers a valid reason
       for the employee’s discharge, this does not automatically “defeat a retaliatory
       discharge claim.” However, where, as here, the employer chooses to come forward
       with a valid, nonpretextual basis for discharging its employees and the trier of fact
       believes it, the causation element required for proving a retaliatory discharge claim is
       not met. Clemons, 184 Ill. 2d at 336. Here, the circuit court, as trier of fact, concluded
       that defendant presented reasons for plaintiffs’ discharges, which it found to be valid
       and legitimate. For that reason, it found plaintiffs failed to meet their burden of proving
       that they were discharged in retaliation for their protected activity.

¶ 37       The appellate court here misapprehended the significance of the circuit court’s
       finding of a “causal nexus” and incorrectly ignored the circuit court’s ultimate
       determination that defendant presented valid, nonretaliatory, nonpretextual reasons for
       discharging plaintiffs. On this record, we conclude that plaintiffs failed to prove the
       element of causation and, therefore, the circuit court correctly determined plaintiffs
       failed to prove a cause of action for retaliatory discharge. Accordingly, we find that the
       circuit court properly entered judgment in favor of defendants and the appellate court
       erred in reversing that judgment.

¶ 38        As an alternative argument, plaintiffs maintain that defendant could have had
       legitimate reasons for their discharges, which the trier of fact believed, yet the
       defendant could still remain liable because there can be more than one proximate cause
       in an action for retaliatory discharge. Defendant replies that this argument is contrary to
       Illinois law which clearly provides that if the trier of fact finds the employer’s proffered
       reasons for the employee’s discharge to be valid and nonpretextual, the employee has
       failed to show causation, one of the necessary elements of a retaliatory discharge claim.
       We agree with defendant.

¶ 39       Illinois law is clear. Retaliatory discharge claims are a narrow exception to the
       general rule that employees are at-will. Thus, if an employer comes forward with a
       valid, nonpretextual reason for an employee’s discharge and the trier of fact believes it,
       there can be no causation in a retaliatory discharge claim. Accordingly, since the trier
       of fact here found defendant’s reasons for discharging plaintiffs to be valid and

                                                -9-
       nonpretextual, plaintiffs did not prove the element of causation and the circuit court,
       although applying incorrect reasoning, properly entered judgment in favor of
       defendant.



¶ 40                                    CONCLUSION

¶ 41       For the foregoing reasons, we reverse the judgment of the appellate court and
       affirm the judgment of the circuit court.



¶ 42      Appellate court judgment reversed.

¶ 43      Circuit court judgment affirmed.




                                             - 10 -